Case: 1:20-cv-00757 Document #: 1-8 Filed: 02/02/20 Page 1 of 3 PageID #:48




 STANG v. UNION FOR REFORM JUDAISM


                          COMPLAINT




     EXHIBIT H
              Case: 1:20-cv-00757 Document #: 1-8 Filed: 02/02/20 Page 2 of 3 PageID #:48
                                                         Chicago Tribune (Chicago, Illinois) · 16 Jun 2007, Sat · Page 1-18
                                                                                                  Downloaded on Jan 10, 2020




Sta ng 6 /16 /0 7 l etter: Rena me C u b s a s C h ica g o C ica d a s
Clipped By:
           mark_stang
           Fri, Jan 10, 2020




Copyright © 2020 Newspapers.com. All Rights Reserved.
                    Case: 1:20-cv-00757 Document #: 1-8 Filed: 02/02/20 Page 3 of 3 PageID #:48
                                                              Chicago Tribune (Chicago, Illinois)   · Sat, Jun 16, 2007 · Page 1-18

https://www.newspapers.com/image/232369329                                                                  Printed on Jan 10, 2020




Copyright © 2020 Newspapers.com. All Rights Reserved.
